By JUDGE EDWARD L. RYAN, JR.
In the Civil Justice Court judgment was in favor of the plaintiff against Merchants Waterfront Warehouse Corporation only. Merchants appeals to this court and says it is entitled not only to a review of plaintiff’s judgment against it but also the finding of the court in favor of the defendant Navy Car Storage, Inc. Said latter party says this is not so because the judgment is final as to it and cannot be reviewed in this court. In Addison v. Salyer, 185 Va. 644, 650 (1946), the following is said:
An appeal, properly perfected, transfers the entire record to the Circuit or Corporation Court for a retrial as though originally brought therein. The judgment of the trial justice is completely annulled by the appeal and is not thereafter effective for any purpose.
Mr. Justice Holt, in Gemell, Inc. v. Svea Fire, etc., Ins. Co., 166 Va. 95, 98-9, 184 S.E. 457, said: "A court which hears a case de novo, which disregards the judgment of the court below, which hears evidence anew and new evidence, and which makes final disposition of the case, acts not as a court of appeals but as one exercising original jurisdiction.
*398"‘When an appeal is taken by either party, its effect is not only to suspend but to destroy the effect of a judgment of a justice. It makes it as though no judgment had been rendered. The cause is considered as still pending, no regard is had to the judgment of the justice, and the rights of the parties are the same as they would be in any other suit pending in the court of record’." Turner v. Northcut, 9 Mo. 251. (Italics supplied).
To the same effect: Nationwide Mutual v. Tuttle, 208 Va. 28, 32 (1967). Burks’ Pleading and Practice, § 34, p. 38.
Merchants Waterfront served the notice of appeal not only on plaintiff but also on the president of Navy Car Storage, Inc. The court concludes that Merchants Waterfront has perfected its appeal against both plaintiff and Navy Car Storage, Inc., and the matter will be heard in this court de novo as to both defendants.